Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “taxis behavior” for nematode appears to be established in the prior art.  Moens et al. state taxis is “a directed movement, towards patches of preferred food” (pg. 166, col 1, bottom). Biology online gives the following generic definition of ‘taxis’:
A behavioral response of a cell or an organism to an external stimulus, which may either be towards (attraction) or away (repulsion) from the source of stimulation (repulsion) from the source of stimulation.

While the Applicant’s specification does not use the phrase “taxis behavior”, the plain-use of the term is known in the art and does describe how the nematode is either attracted (i.e. approaches) or repelled (i.e. avoids) from a cell lysate if it is from cancerous our non-cancerous cells respectively. 

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant, the following 35 U.S.C. 112 rejections are withdrawn:
Claims 1-3 and 6-9 rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The Applicant’s amendments detailing nematode taxis behavior when in the presence of a cancer cell lysate necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: EP3081935 and KR20160095135 are both close prior art that uses the chemotaxis of a nematode to detect cancer cells.  However EP‘935 and KR’135 do not suggest using a cell lysate, but rather whole cell biopsies, tissue, and bodily fluids (EP’935 [0045] and KR’135 Translation “(2) A bio-related substance derived from a subject or a treatment thereof” ). KR’135 even removes the cell lysates from the samples (KR’135).  Considering the prior art appears to teach away from using a cell lysate as the substance for the nematode to detect, it does not appear obvious to substitute whole cell samples for cell lysate to meet the current claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699